Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments 
Applicant's arguments filed 02/27/2022, have been fully considered, and they are persuasive. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “determining an intersection of the first and second rotation axis, and determining a vector to the tow hitch position based upon the determined intersection,
wherein determining the intersection of the first and second rotation axes comprises
calculating a line of intersection between a first plane and a second plane, wherein the first plane is defined by a location of the image capture device and the first rotation axis, and the second plane is defined by the image capture device location and the second rotation axis, where the closest prior art is Diessner et al. (US 2018/0276839 A1), Christian et al (“Advanced 3-D trailer pose estimation for Articulated vehicles, Published on June 28 — July 1, 2015, IEEE) and Jahnisch et al (DE 102014223141 A1). 
Diessner et al. is directed towards a trailer angle detection system for a vehicle towing a trailer includes a rearward viewing camera disposed at a rear portion of a vehicle, and an image 
And, Christian et al, which is in the same field of endeavor, discloses an advanced optical sensor system measuring the 3-D state of an attached two-axle trailer is proposed in this publication. It uses a Kalman filter for enhanced pose estimation and is evaluated against previous versions of the sensor system for the same purpose, see abstract.
Last but not least, Jahnisch et al, which is in the same field of endeavor, discloses a method of determining a position of a trailer hitch head (16) suitable for coupling a trailer (11) to a vehicle (10). In the method, image information is detected, which comprises at least part of a drawbar (12) of the trailer (11) coupled to the trailer coupling head (16). By evaluating the image information, the position of the trailer hitch head (16) is determined, see abstract. 
However, all listed above prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 7, 9, 11 and 12, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486